Case 3:20-cv-10734-RHC-APP ECF No. 40, PageID.371 Filed 05/10/21 Page 1 of 3




                    UNITED STATES DISTRICT COURT
                FOR THE EASTERN DISTRICT OF MICHIGAN
                          SOUTHERN DIVISION
______________________________________________________________________

SOMPO AMERICA INSURANCE
COMPANY,

                     Plaintiff,
v.
                                                         Case No. 20-10734
FCA US LLC and FCA ITALY S.P.A.,

                Defendants.
________________________________/

            ORDER DENYING “PLAINTIFFS’ MOTION FOR RELIEF FROM
                 OBLIGATION TO SPECIFY LOCAL COUNSEL”

       Plaintiff seeks to avoid the necessity of specifying local counsel pursuant to this

court’s local rules. Eastern District of Michigan Local Rule 83.20(f) provides:

       Any member of the bar of this court who is not an active member of the
       State Bar of Michigan must not appear as attorney of record in any case
       without specifying on the record, as local counsel, a member of the bar of
       this court having an office within the district upon whom service of all
       papers may be made. Such local counsel must enter an appearance in
       the case and must have both the authority and responsibility for the
       conduct of the case should out-of-town counsel not respond to any order
       of the court for appearance or otherwise. On application, the court may
       relieve an attorney who is not an active member of the State Bar of
       Michigan of the obligation to specify local counsel.

       Opposing counsel does not object. The court, however, will deny the motion

because Plaintiff’s motion has not set forth in its application the any unusual or

extenuating circumstances which are typically present where the requirement is waived.

As this court has explained in prior cases, the Local Rules explicitly require that

attorneys “specify . . . local counsel” for several reasons:

       If the only, or principal, purpose for specifying local counsel were to permit
       the court to serve notices, rulings, and communications . . . there would be
Case 3:20-cv-10734-RHC-APP ECF No. 40, PageID.372 Filed 05/10/21 Page 2 of 3




       no sense in maintaining this requirement alongside the recent requirement
       that all attorneys be electronic filers and thus able to receive such notices,
       etc., virtually instantly. There are, however, other purposes. Personal
       accessibility is one. Familiarity with the Local Rules and the local legal
       culture is another. More important, however, is the ability of the court to
       govern the behavior of its attorneys, including the ability to meaningfully
       refer a misbehaving attorney to the grievance procedures of the State Bar.

Keck v. Graham Hotel Sys., Inc., Case No. 07-11042, 2007 WL 1452909 (E.D. Mich.

May 15, 2007). And this court has regularly denied such motions absent unique

circumstances. See Prudential Defense Solutions, Inc., v. Graham et. al., No. 20-11785,

2021 WL 1641584, at *2 (E.D. Mich. Apr. 27, 2021); Johnson v. Lombardo, Davis &

Goldman, LLC., No. 10-14818, (E.D. Mich. Feb. 9, 2011); Belle v. Sunbeam Prods.,

Inc., Case No. 09-13902, 2009 WL 3757059 (E.D. Mich. Nov. 9, 2009). Wishing to avoid

the cost of establishing a relationship with local counsel is entirely prosaic, not unique or

extenuating.

       Plaintiff’s counsel is not an “active member of the State Bar of Michigan.” E.D.

Mich. LR 83.20(f)(1). So, to comply with the Rule, Plaintiff must specify local counsel.

       The court also notes, however, that this does not mean that local counsel is

required to attend every hearing or conference in the present matter. The Rule would be

satisfied if local counsel is available if and as necessary, for example, to serve in the

event of lengthy unavailability of lead counsel. Accordingly,

       IT IS ORDERED that Plaintiff’s “Motion [for] Relief from Obligation to Specify

Local Counsel” (ECF No. 38) is DENIED.

                                                  s/Robert H. Cleland
                                                  ROBERT H. CLELAND
                                                  UNITED STATES DISTRICT JUDGE
Dated: May 10, 2021




                                             2
Case 3:20-cv-10734-RHC-APP ECF No. 40, PageID.373 Filed 05/10/21 Page 3 of 3




I hereby certify that a copy of the foregoing document was mailed to counsel of record
on this date, May 10, 2021, by electronic and/or ordinary mail.

                                                                  s/Lisa Wagner                   /
                                                                  Case Manager and Deputy Clerk
                                                                  (810) 292-6522

S:\Cleland\Cleland\AAB\Opinions and Orders\Civil\20-10734.SOMPO.lc.relief denied.AAB.RHC.docx




                                                            3
